Case 1:19-mj-OOO74-UA Document 1 Filed 01/03/19 Page 1 of 5

  
  
  

 
 
   

 
 
 

_,&*)t

Approved:`lj»;ntnm mpp"ti¢:;
sAMuEL L. RAYMONB
Assistant United States Attorney

 
 

    

BefOr@: THE HONORABLE GABRIEL W. GORENSTEIN
Chief United States Magistrate Judge
Southern District of New York

__________.,,.,_____..___X

UNITED STATES OF AMERICA : C¢MPLAINT
- v. - : Violation of 21 U.S.C.
§ 846
PROSPERO GONZALEZ and
JESUS MANUEL ROJAS,
. COUNTIES OF OFFENSE:
Defendants. : NEW YORK, BRONX
____......____..______.,........._X

SOUTHERN DISTRICT OF NEW YORK, SS.:

MICHAEL CASSINO, being duly sworn, deposes and says
that he is a Task Force Officer with the Drug Enforcement
Administration (“DEA”), and charges as follows:

COUNT ONE
(Narcotics Conspiracy)

l. On or about January 2, 2019, PROSPERO GONZALEZ
and JESUS MANUEL ROJAS, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

2. lt was a part and object of the conspiracy that
PROSPERO GONZALEZ and JESUS MANUEL ROJAS, the defendants, would
and did distribute and possess with intent to distribute a
controlled substance, in Violation of Title 21, United States
Code, Section 841(a)(l).

3. The controlled substance that PROSPERO GONZALEZ
and JESUS MANUEL ROJAS, the defendants, conspired to distribute
and possess with intent to distribute were 400 grams and more of

 

Case 1:19-mj-OOO74-UA Document 1 Filed 01/03/19 Page 2 of 5

a mixture or substance containing a detectable amount of
fentanyl, in violation of Title 21, United States Code, Section
84l(b)(l)(A)-

(Title 21, United States Code, Section 846.)

The bases for my knowledge and the foregoing charge are, in
part, as follows:

4. I am a Task Force Officer with the DEA and have
been in that position since 2016. This affidavit is based upon
my own observations, my conversations with other law enforcement
agents and others, and my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that l have learned during the course of this
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

5. Based on my involvement in this investigation, as
well as my conversations with other law enforcement agents and
individuals, I have learned that in or about December 2018, law
enforcement learned of an individual in the vicinity of the
Bronx and Westchester County who was offering to sell quantities
of fentanyl. Law enforcement surveilled this individual and
subsequently identified him as PROSPERO GONZALEZ, the defendant.

6. Thereafter, on or about December 28, 2018, other
law enforcement officers and I introduced PROSPERO GONZALEZ, the
defendant, to a confidential informant (the “CI”).l Before the
meeting, law enforcement searched the CI and the CI's vehicle
for money and contraband, and outfitted the CI with a monitoring
device. The meeting, which occurred at a location in the Bronx,
was surveilled by law enforcement. Based on law enforcement
observations during surveillance, as well as a debriefing with
the CI, l have learned that at the meeting, GONZALEZ gave the CI
his telephone number, which ended in 2228 (the “2228 Number”).
At that same meeting, GONZALEZ gave the CI samples of supposed
fentanyl and heroin. GONZALEZ told the CI, in substance and in

 

1 The CI has been assisting the DEA since 2000. The CI has no
arrest record. The CI has indicated that he is willing to
testify and is cooperating for financial compensation. The CI
has provided information that has been corroborated, and has
proven reliable. ' `

 

Case 1:19-mj-OOO74-UA Document 1 Filed 01/03/19 Page 3 of 5

part, that if the CI was interested he could provide the CI with
larger quantities of fentanyl and heroin from his source who
lived in Manhattan.

7. After the CI’s December 28, 2018 meeting with
PROSPERO GONZALEZ, the defendant, the CI provided the samples of
supposed fentanyl and heroin from GONZALEZ to law enforcement.
The substances were subsequently tested using a “truNarc”
machine, which allows testing of opioids without handling.
Based on my review of the testing results, l have learned that
the substance GONZALEZ identified to the CI as heroin tested
positive for heroin.

8. On or about January 2, 2019, in the presence and
at the direction of law enforcement, the CI called PROSPERO
GONZALEZ, the defendant, at the 2228 Number. The call was
recorded. The call was in Spanish, and the Cl, who is fluent in
Spanish, translated for law enforcement. According to the CI,
during the conversation, the CI arranged to purchase one
kilogram of fentanyl from GONZALEZ for $55,000, a price that,
based on my training and experience, is consistent with the
price of a kilogram of fentanyl. The two agreed to meet later
that day at a location on the Upper East Side of Manhattan
outside of an apartment building (the “Building”). GONZALEZ
told the CI, in substance and in part, that his fentanyl source
lived in the Building.

9. Prior to the CI's January 2, 2019 meeting with
PROSPERO GONZALEZ, the defendant, law enforcement searched the
CI and the Cl’s vehicle for money and contraband, and outfitted
the CI with a monitoring device. l and other law enforcement
officers then followed the CI’s car to the prearranged meeting
location in Manhattan. Based on my observations during
surveillance, my review of the monitoring device, as well as my
conversations with the CI, I have learned, among other things,
the following:

a. When the CI pulled up outside the Building,
the CI placed a call to the 2228 Number. During the call, which
was recorded, the CI told GONZALEZ, in substance and in part,
that he was outside the Building.

b. Shortly thereafter, I observed a man whose
appearance matched that of GONZALEZ exit the Building and get
into the rear of the CI’s car. According to the CI, after
GONZALEZ entered his car, GONZALEZ told the CI, in sum and
substance, that GONZALEZ needed to call “the guy who had it,”

 

Case 1:19-mj-OOO74-UA Document 1 Filed 01/03/19 Page 4 of 5

which the CI understood to mean the guy who had the fentanyl.
GONZALEZ then made a phone call.

c. I then observed another man, later
identified as JESUS MANUEL ROJAS, the defendant, exit the
Building and enter the Cl's vehicle. ROJAS exited the vehicle
very soon thereafter, reentered the Building, and then came back
out of the Building carrying a bag. ROJAS then got back into
the front passenger seat of the CI's vehicle with the bag.

d. A few minutes later, the CI signaled to me
and the other law enforcement officers, and we approached the
car to arrest GONZALEZ and ROJAS.

e. As we approached the CI's car, l observed
the bag that ROJAS had been carrying as he left the Building, on
the floor of the CI's car, in front of ROJAS. I opened the bag
and found what appeared to me, based on my training and
experience, and the Cl’s conversations with GONZALEZ, as well as
the negotiated price, to be consistent with approximately a
kilogram of fentanyl.

10. subsequent to his arrest, JEsUs MANUEL RoJAs, the
defendant, provided consent to law enforcement to search his
apartment, which was located in the Building (the “ROJAS
Apartment”). During our search of the ROJAS Apartment, we
found, among other things, six large quantities of substances,
which based on my training, experience, and participation in
this investigation, I believe to be consistent with kilogram
quantities of fentanyl, or possibly heroin.2 We also found a
large roll of plastic wrap, Which I know to be consistent with
narcotics paraphernalia.

ll. Subsequent to his arrest, JESUS MANUEL ROJAS, the
defendant, waived his Miranda rights and agreed to speak with
law enforcement. ROJAS also told law enforcement, in substance
and in part, the following: he had been working with PROSPERO
GONZALEZ, the defendant, at the direction of others, to
distribute fentanyl; and he had recently provided large
quantities of fentanyl to various customers.

 

3 As a matter of policy, the Yonkers Police Department does not
field-test what appears to be heroin or other opiates like
fentanyl.

 

Case 1:19-mj-OOO74-UA Document 1 Filed 01/03/19 Page 5 of 5

WHEREFORE, deponent respectfully requests PROSPERO GONZALEZ and
JESUS MANUEL ROJAS, the defendants, be imprisoned or bailed, as
the case may be. '

MM ~~~~~~

M§:HAEL cASSINo
Task Force Officer
Drug Enforcement Administration

Sw rn to before me this
&ay of JANUARY 201

@Q Qu)<@i;é

THE HO vRABLE GABRIE W. GORENSTEIN
CH UNITED ST TES ISTRATE JUDGE
THERN DISTRICT OF NEW YORK

 

 

 

